                                            Case 3:20-cv-02281-RS Document 4 Filed 04/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         TAUNO A. KOIVISTO,
                                   7                                                     Case No. 20-cv-02281-RS (PR)
                                                       Petitioner,
                                   8
                                                 v.                                      ORDER OF DISMISSAL
                                   9
                                         WARDEN,
                                  10
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This federal action was filed as a petition for writ of habeas corpus, that is, as a
                                  14   challenge to the lawfulness or duration of petitioner’s incarceration. A review of the
                                  15   record, however, shows that petitioner sets forth claims against state actors regarding the
                                  16   conditions of confinement — specifically, property claims — rather than challenging the
                                  17   lawfulness or duration of his confinement. Therefore, if petitioner prevails here it will not
                                  18   affect the length of his incarceration. This means that his claim is not the proper subject of
                                  19   a habeas action, but must be brought as a civil rights case under 42 U.S.C. § 1983. See
                                  20   Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991) (habeas corpus action proper mechanism
                                  21   for challenging “legality or duration” of confinement; civil rights action proper method for
                                  22   challenging conditions of confinement); Crawford v. Bell, 599 F.2d 890, 891-892 & n.1
                                  23   (9th Cir. 1979) (affirming dismissal of habeas petition on basis that challenges to terms
                                  24   and conditions of confinement must be brought in civil rights complaint).
                                  25          In an appropriate case a habeas petition may be construed as a section 1983
                                  26   complaint. Wilwording v. Swenson, 404 U.S. 249, 251 (1971). Although the Court may
                                  27   construe a habeas petition as a civil rights action, it is not required to do so. Since the time
                                  28   when the Wilwording case was decided there have been significant changes in the law. For
                                            Case 3:20-cv-02281-RS Document 4 Filed 04/21/20 Page 2 of 2




                                   1   instance, the filing fee for a habeas petition is five dollars; for civil rights cases, however,
                                   2   the fee is now $400 ($350 if pauper status is granted) and under the Prisoner Litigation
                                   3   Reform Act the prisoner is required to pay it, even if granted in forma pauperis status, by
                                   4   way of deductions from income to the prisoner’s trust account. See 28 U.S.C. § 1915(b).
                                   5   A prisoner who might be willing to file a habeas petition for which he or she would not
                                   6   have to pay a filing fee might feel otherwise about a civil rights complaint for which the
                                   7   $400 fee would be deducted from income to his or her prisoner account. Also, a civil
                                   8   rights complaint which is dismissed as malicious, frivolous, or for failure to state a claim
                                   9   would count as a “strike” under 28 U.S.C. § 1915(g), which is not true for habeas cases.
                                  10           In view of these potential pitfalls for petitioner if the Court were to construe the
                                  11   petition as a civil rights complaint, the case is DISMISSED without prejudice to petitioner
                                  12   filing a civil rights action if he wishes to do so in light of the above.
Northern District of California
 United States District Court




                                  13           A certificate of appealability will not issue. Petitioner has not shown “that jurists of
                                  14   reason would find it debatable whether the petition states a valid claim of the denial of a
                                  15   constitutional right and that jurists of reason would find it debatable whether the district
                                  16   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                  17   Petitioner may seek a certificate of appealability from the Court of Appeals.
                                  18           Petitioner’s motion to proceed in forma pauperis is GRANTED. (Dkt. No. 2.) The
                                  19   Clerk shall terminate all pending motions, enter judgment in favor of respondent, and close
                                  20   the file.
                                  21           IT IS SO ORDERED.
                                  22                 2020
                                       Dated: April___,
                                                                                           _________________________
                                  23
                                                                                               RICHARD SEEBORG
                                  24                                                         United States District Judge
                                  25

                                  26
                                  27

                                  28                                                                                  ORDER OF DISMISSAL
                                                                                                                   CASE NO. 20-cv-02281-RS
                                                                                       2
